Citation Nr: 0605718	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-37 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including degenerative disc disease.

2.  Entitlement to service connection for a lumbar spine 
disorder, including degenerative disc disease.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which the RO denied the benefits sought on 
appeal. The veteran, who had active service from August 1942 
to December 1945 and from January 1949 to January 1954, 
appealed that decision to BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.

In February 2005, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims of 
entitlement to service connection for cervical and lumbar 
spine disorders.  In that same decision, the Board remanded 
the veteran's appeal for further development.  After the 
development was completed, the case was returned to the Board 
for further review. 

This case has been advanced on the Board's docket due to the 
advanced age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A cervical spine disorder, including degenerative disc 
disease, was not manifested during service or for many years 
following service, and is not shown to be causally or 
etiologically related to service.  

3.   A lumbar spine disorder, including degenerative disc 
disease, was not manifested during service or for many years 
following service, and is not shown to be causally or 
etiologically related to service.   



CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  A lumbar spine disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R.
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was initially provided 
notice by letter dated in March 2002.  This letter, provided 
to the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to reopen his previously denied claims, 
the evidence necessary to establish entitlement to service-
connected compensation, and information as to whether he or 
the VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the veteran was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertained to his claims.  

Thereafter, the veteran received the July 2002 rating 
decision, the November 2003 Statement of the Case, the 
February 2005 Board decision and a second VCAA notice from 
the Appeals Management Center (AMC) in March 2005 that 
reiterated the substance of the VCAA, including (1) a request 
that the veteran submit any medical reports in his possession 
and (2) also informed the veteran of the need to provide 
evidence showing that his spine disorders existed from 
military service to the present.  In addition, the AMC 
provided the veteran with a Supplemental Statement of the 
Case in November 2005.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied. The Board observes that 
neither the veteran nor his representative has contended or 
argued that any defect or deficiency in the VCAA notice that 
may possibly be present has resulted in any prejudice in the 
adjudication of his appeal. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's available service medical records, VA medical 
records and private medical records have been associated with 
the claims file.  The Board acknowledges that the veteran's 
complete service medical records were not initially contained 
in the claims file and had been presumed destroyed.  Although 
additional medical records were located subsequent to the 
Board's February 2005 remand, the Board cannot be certain 
that the veteran's service file is now complete.  When 
service medical records are presumed destroyed, the VA is 
obligated to search for alternative forms of medical records.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Court has 
held that in cases where the veteran's service medical 
records are unavailable, through no fault of the veteran, 
there is a "heightened duty" to assist the veteran in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39, pgs. 45-49 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Although some, if not all, of 
the veteran's service medical records have been located and 
made available, the Board addresses the RO and AMC's actions 
below in regards to assisting the veteran in developing his 
claims.  In doing so, the Board concludes that the RO and AMC 
have fulfilled a heightened duty with their assistance.  

In this case, the veteran submitted his original claim for 
back and spine problems in December 1991.  The RO contacted 
the veteran that same month, informed him of the difficulty 
in obtaining his military records and requested copies of his 
service records and/or evidence that could be used in place 
of his service records.  The Board observes that this letter 
listed the veteran's file number/social security number 
incorrectly.  In this letter, the RO asked for reports of any 
physical examinations the veteran had since he separated from 
service and reports of any medical treatment from private 
hospitals, clinics or doctors since his separation from 
service.  The veteran was also informed by the VA Medical 
Administration Service that no medical records could be 
located under his name and social security number.  The 
claims file does not contain any medical reports or medical 
evidence submitted by the veteran in support of his claims.  
However, it does contain a statement submitted by the veteran 
in January 1992 in which he asserted that he was involved in 
two helicopter crashes in service during which he injured his 
back and neck.  The veteran attached a newspaper article 
dated in November 1952 that referenced the 1952 accident; and 
also supplied a partially completed NA Form 13055 "Request 
for Information Needed to Reconstruct Medical Data" that 
provided the organizations to which he belonged when he was 
allegedly injured, but only set forth the year (rather than 
the month/year) of treatment.  The NA Form 13055 did not 
provide the names or specific locations of any medical 
facility where the veteran was treated.  

After the veteran's claims were denied in a February 1992 
rating decision, the veteran submitted a request to reopen 
his claims in January 1998 which was denied in a June 1998 
rating decision.  The veteran submitted another request to 
reopen in March 2002, which was granted by the Board in its 
February 2005 decision.  The Board requested the AMC to 
attempt to obtain the veteran's complete service medical 
records.  A subsequent search in March 2005 by the AMC 
resulted in the location of additional service records, 
including medical examinations performed after the veteran's 
verified 1952 service accident.  The AMC also requested in 
its March 2005 letter that the veteran complete a new NA Form 
13055 in detail, including at least the month and year of 
treatment, in order for a records search to be performed.  
The veteran did not provide a new NA Form 13055.  Since 
additional medical records had been discovered, a search for 
sick/morning reports was not undertaken.  The Board observes 
that it directed the AMC to attempt to secure any available 
service medical records of the veteran through official 
channels and through searches of secondary sources to 
include, if necessary, affording the veteran an opportunity 
to complete a new NA Form 13055.  Since additional service 
medical records were located (which provide medical evidence 
of the veteran's back and neck conditions subsequent to his 
1952 accident in service) and the veteran's failure to submit 
a detailed NA Form 13055, the Board finds that no further 
action is necessary to meet the requirements of the VCAA in 
regards to the veteran's service medical records and the VA 
has fulfilled its duty to assist under the VCAA. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not a one-way street; if a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence).

As to outstanding private medical records, the veteran 
asserted in an April 2002 statement that he previously 
submitted treatment records from the 1950's and 1960's from 
Drs. Sam Liu, Dr. Cherry and Dr. Jacobs, but that they were 
misplaced by the VA and could not be located.  The letter 
indicated only that the medical providers were located in 
Portland, Oregon.  No specific addresses were provided.  The 
Board observes that while the veteran referenced Drs. Cherry 
and Jacobs in his December 1991 application for compensation, 
he also did not provide complete addresses or authorizations 
at that time.  

In compliance with the Board's February 2005 remand, the AMC 
requested in March 2005 that the veteran provide 
authorizations for the records of Drs. Liu, Cherry and 
Jacobs.  It appears that the veteran returned an 
authorization for Dr. Jacobs, but not the other medical 
providers.  The AMC requested Dr. Jacobs' records in May 
2005, but this request was returned as undeliverable.  The 
AMC notified the veteran of this return in August 2005.  In 
response, the veteran reported that he could not locate an 
address for Dr. Cherry and indicated that Dr. Liu was 
deceased.  He contended that the records needed from Drs. 
Liu, Cherry and Jacobs "supposedly were requested from [VA], 
but although those Drs. names and addresses were submitted 
[to the VA], they were never contacted."  He did not address 
the returned request for Dr. Jacobs' records.  In addition, 
the veteran attached duplicate copies of records contained in 
the claims file, as well as two new lay statements.  He also 
requested a 60 day extension of time to complete the 
investigation for information sought by the AMC; however, no 
additional evidence was submitted.  Thereafter, the veteran's 
representative submitted a January 2006 Statement in Support 
of the veteran's claim and a February 2006 Post-Remand Brief 
that did not reference any additional evidence.   
 
While the Board acknowledges the veteran's assertion that he 
previously submitted the private medical records at issue, 
the Board notes that the file does apparently contain all 
other information submitted by the veteran including the 
veteran's January 1992 statement, the attached November 1952 
newspaper article and his NA Form 13055.  Further, a review 
of the claims file indicates that all correspondence and 
information requests submitted by the RO contain the 
veteran's correct social security number except for the 
December 1991 letter.  While the RO requested the veteran's 
service records several times, no previously submitted 
private treatment records have been discovered.  Further, the 
veteran was aware that no private records had been considered 
in the RO's prior decisions.  The veteran was notified by 
both the February 1992 rating decision and June 1998 rating 
decision that the only evidence considered were incomplete 
service medical records, a May 1959 reserve examination, and 
a November 1952 newspaper clipping.  The veteran did not 
notify the RO of the purported missing medical records until 
April 2002.  In addition, since neither the RO nor AMC had 
complete addresses or authorizations for these records, they 
could not be obtained on the veteran's behalf.  Therefore, 
while the record does not contain the private treatment 
records from the 1950's and 1960's, the Board finds that the 
VA has fulfilled its obligation of trying to assist the 
veteran in obtaining this evidence.

Lastly, the Board observes that the veteran has been afforded 
a VA examination which addressed the medical questions 
presented in this case, and the AMC obtained a medical 
opinion subsequent to the Board's February 2005 decision on 
the veteran's behalf.  The veteran has also had the 
opportunity to testify at a September 2003 hearing before a 
Decision Review Officer (DRO) at the RO.  Neither the veteran 
nor his representative has made the RO, AMC or the Board 
aware of any additional evidence that needs to be obtained in 
connection with his claims.  Accordingly, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained; and 
the RO and AMC have fulfilled their heightened duty in 
attempting to develop the veteran's claim.  As such, the 
Board determines that the case is ready for appellate review.

B.  Law and Analysis 

The veteran contends that he is entitled to service 
connection for a cervical spine disorder and a lumbar spine 
disorder.  More specifically, he claims that his current 
spine disorders are related to two helicopter accidents he 
was involved in during service.  Having carefully considered 
the veteran's claims in light of the record and the 
applicable law, the Board concludes, as will be explained 
below, that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this matter, the veteran's service medical records do not 
support his contentions as they do not reference any 
complaints, treatment or diagnoses of spine problems in 
service.  The veteran's DD 214 forms indicates that he was a 
helicopter pilot during his second period of service; and the 
evidence in the claims file indicates that he was involved in 
a helicopter crash in 1952. See November 1952 newspaper 
article.  The veteran's service records do not reflect a 
separate helicopter crash in 1951.  Regardless, the Board 
observes that even though only one of the two helicopter 
crashes is documented, the veteran's service medical records 
do not reference any complaints or treatment for injuries 
resulting from any such accident, whether it occurred in 1951 
or 1952.  

Rather, the veteran's service medical records dated from 
November 1949 to November 1953 reference complaints of 
diarrhea, colds, headaches, sore throats, sinusitis and 
epigastric soreness.  None of the records report complaints 
of back or neck pain.  Subsequent medical records discovered 
by the AMC include a November 1953 (post-accident) 
examination in which the veteran's spine and other 
musculoskeletal body parts were marked as normal.  Under the 
"notes and significant or interval history section of the 
report,"  the examiner reported that the veteran's 
immunization regulations had been complied with and that he 
had mumps, measles and a fracture during childhood that 
resulted in no complications or sequelae.  Neither back 
problems, neck problems, back pain nor neck pain was 
mentioned.  In the Medical History portion of the 
examination, the veteran denied experiencing arthritis or 
bone deformity.  He also denied having any illnesses or 
injuries that were not reported on the examination form; or 
medical treatment from a clinic within the previous five 
years.  A May 1959 U.S. Army Reserve periodic examination 
report contained in the claims file also indicated that the 
veteran's spine and other musculoskeletal parts were normal.  
In response to the question of whether he had been treated by 
a clinic in the previous five years, the veteran reported 
that he had been treated for a nervous stomach disorder at 
the U.S. Hospital in Portland Oregon.  The veteran 
specifically denied a history of swollen or painful joints, 
as well as a history of arthritis or rheumatism.

In regards to the veteran's post-service medical records, the 
claims file contains statements from the veteran; testimony 
from the veteran's September 2003 DRO hearing; VA medical 
records dated from May 1985 to March 2002; private medical 
records dated from June 1990 to May 2001; statements from the 
veteran's ex-wife dated in June 1995, June 2002 and November 
2002; lay statements dated in September 2003 and August 1994; 
a June 2002 VA examination report; and a November 2002 VA 
opinion.       

The veteran's post-service medical records show that the 
veteran has current diagnoses that constitute disabilities 
for VA purposes.  Specifically, a June 1990 private medical 
record indicated that the veteran had osteoarthritis of the 
neck and back.  Private medical records indicate a past 
medical history of chronic low back pain since the Korean 
War; and VA medical records report a past medical history 
significant for severe degenerative joint disease in the 
lumbar spine and cervical spine secondary to a helicopter 
crash in the past.  See July 1995 private medical records; 
January 2001 and February 2001 VA records.  X-rays taken of 
the veteran's lumbosacral spine and cervical spine found 
degenerative changes. See May 1998 private medical records; 
January 2001 private medical records; May 1990 VA records.  
Private medical records dated in December 2000 diagnosed the 
veteran with degenerative joint disease of the spine with 
uncovertebral arthritis and foraminal narrowing.  However, 
none of these medical records support the veteran's claim for 
service connection as they do not link the veteran's present 
spine diagnoses to his verified helicopter crash in service 
other than by the veteran's self-reported history.  They also 
fail to provide evidence indicating that the veteran's 
degenerative joint disease manifested to a compensable degree 
within one year of separation from service.  In fact, while a 
private medical record dated in July 1995 reported that the 
veteran hurt his back in a helicopter crash during the Korean 
War, it also indicated that the veteran last visited a Doctor 
of Chiropractic medication 40 years ago and had not 
experienced trouble with his back during that time. See July 
1995 private medical record ("last DC 40 yrs ago, no trouble 
for 40 yrs").  Therefore, the veteran's post-service medical 
records do not assist in establishing his claims.  

The veteran's ex-wife submitted a June 1995 statement in 
support of the veteran's claims during which she asserted 
that the veteran had been hospitalized in a Portland, Oregon 
hospital for approximately one week in 1959.  The statement 
did not address the reason for the veteran's hospitalization.  
However, in light of the veteran's May 1959 medical 
examination report statement in which he reported being 
treated for a nervous stomach disorder at the U.S. Veterans 
Hospital in Portland Oregon, the Board finds it reasonable to 
conclude that the hospitalization referred to by the 
veteran's ex-wife more likely involved problems with the 
veteran's stomach, not his spine.  As such, her June 1995 
statement is of little probative value to this appeal.    

In additional letters dated in June 2002 and November 2002, 
the veteran's ex-wife stated that she met the veteran in the 
late 1950's and they were married in 1961.  In her June 2002 
statement, she reported that the veteran experienced extreme 
back pain from time to time for which he received medical 
treatment.  In her November 2002 statement, she asserted that 
the veteran experienced serious back pain during and after 
the late 1950s and early 1960s; and that his back injury 
reoccurred at times during the 1970s.  She indicated that the 
veteran scheduled numerous medical visits due to back muscle 
spasms and ended up wearing a large brace that resembled a 
corset.  She reported that it was her understanding that the 
veteran's back problems were the result of a least one, 
possibly two, helicopter crashes during service.  She also 
reported being unaware of any other accidents that would have 
affected the veteran's general health.  She and the veteran 
divorced in September 1984.   

While the veteran's ex-wife is qualified to report the 
symptomatology she observed from the time she met the veteran 
until their divorce, i.e. that the veteran experienced 
extreme back pain from time to time, that he experienced back 
pain in the late 1950s, early 1960 and in the 1970s, and that 
he wore a back brace, the Board observes that her statements 
discuss a time frame several years after the veteran 
separated from service.  The veteran's first helicopter 
accident allegedly occurred in 1951 and his verified accident 
took place in 1952.  However, the veteran's ex-wife did not 
meet him until the late 1950s.  While she reported being 
unaware of any other accidents that would have affected the 
veteran's general health, several years passed between the 
time of the veteran's separation from service and the time he 
met his ex-wife, years during which incidents may have 
occurred that affected the veteran's spine.  In addition, 
while it may be the ex-wife's understanding that the 
veteran's spine problems were the result of a least one 
helicopter crash in service, the evidence has not shown that 
the ex-wife has the requisite training or expertise to offer 
an opinion as to the cause of the veteran's spine pain since 
such an opinion requires medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, her 
statement as to the cause of the veteran's back problems does 
not constitute medical evidence sufficient to support the 
veteran's claims.  Based upon the foregoing, the Board 
accords the ex-wife's statements less probative value than 
the other medical evidence contained in the veteran's service 
records and his post-service medical records. 
    
In regards to the veteran's statements and his September 2003 
hearing testimony, the veteran reported that he was involved 
in helicopter crashes in 1951 and 1952. See September 2003 RO 
hearing transcript, pgs. 1-3; January 1992 statement.  After 
his first accident in 1951, the veteran did not have any 
restricted flying time. Id., p. 4.  The veteran testified 
that he started having back problems the day after he left 
service. Id., p. 5.  After his discharge, the veteran could 
no longer fly because of his back, neck and eye problems. 
Id., p.4.  He reported that he could not pass the physical 
examinations necessary to obtain his pilot's license. Id., 
pgs. 5-6.  He stated that he went to numerous orthopedic 
surgeons and chiropractors, without success; and that he 
first sought treatment for his back and neck problems in 
approximately 1955 or 1956. Id., pgs. 4-6.  Other than his 
helicopter accidents, the veteran stated that he had never 
experienced any other accidents that contributed to his back 
or neck problems. Id., pgs. 7-8, 12.  Lastly, although the 
veteran's service medical records contain a 1959 medical 
examination report, the veteran testified that he did not 
have Reserve service and had no idea where the report came 
from although the record also contains a certificate dated in 
September 1955 appointing the veteran as a Captain in the 
U.S. Army Reserves from July 1955.  Id., pgs. 9-10, 16.       

While the veteran is competent to testify about the back 
problems he experienced subsequent to service, he is not 
qualified to provide diagnoses for his problems or their 
cause.  It is clear to the Board that the veteran sincerely 
believes that his spine disorders developed as a result of 
the accidents that occurred in service; however, as a layman, 
does not have the requisite training or expertise to offer an 
opinion that requires medical expertise. Espiritu v. 
Derwinski, supra.  In regards to prior medical treatment, the 
Board observes that the earliest private medical records 
contained in the claims file indicate such treatment occurred 
in May and June 1990 (osteoarthritis of the neck and back).  
While records contained in the claims file reference prior 
medical treatment in the 1950's, those medical records are 
not contained in the record on appeal and the Board cannot 
speculate as to the information those records might contain.  
In addition, even though the veteran questioned the validity 
of the May 1959 Reserve periodic examination report, the 
Board observes that this record contains the veteran's 
service number, date of birth and first wife's name and 
address.  The Board finds no indication that the document is 
false.  Therefore, the Board accords the veteran's statements 
and testimony less probative weight than his service medical 
records and post-service medical records, including the May 
1959 examination report.   

Lastly, the veteran refers to a September 2003 statement from 
E. E. and an August 1994 statement from B. W. in support of 
his claims.  However, the Board observes that these 
statements discuss only the veteran's honesty, integrity and 
kindness as a person and do not address the veteran's spine 
problems.  While the Board does not doubt the sincerity of 
these letters, neither provides information as to the 
veteran's spine disorders or their cause.  As such, they are 
not relevant or probative to the issue on appeal.  

Additional evidence against the veteran's claim includes a VA 
examiner's June 2002 report and September 2005 addendum 
opinion in which the examiner opined that the veteran's spine 
disorders were the result of natural occurring disease 
processes and not the result of service.  After taking a 
medical history, performing a physical examination upon the 
veteran, and completing diagnostic and clinical tests, the 
examiner diagnosed the veteran in June 2002 with cervical 
degenerative disc disease with foraminal stenosis and 
degenerative disc disease of the lumbar spine, among other 
things.  She could not attribute on a more probable than not 
basis the veteran's disorders to any specific helicopter 
crash while in service.  In the September 2005 addendum 
opinion, the examiner reviewed the veteran's claims file 
again and his records contained in the VA's Computerized 
Patient Record System (CPRS).  Thereafter, the examiner 
reported that she basically was of the opinion that the 
veteran's current status was the same as indicated in June 
2002.   

The dispositive factor in this case is that there is no 
competent medical evidence of record linking either a current 
cervical and lumbar spine diagnoses to any incident of the 
veteran's military service.  The only competent evidence of 
record addressing the claimed relationship between the 
veteran's spine disorders and the veteran's service is the 
June 2002 VA examination report and the September 2005 
addendum opinion in which the examiner opined that the 
disorders are not related to service.  The Board finds that 
these opinions are not only persuasive and credible, but 
uncontroverted.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his cervical and 
lumbar spine disorders, including degenerative disc disease, 
had their onset in service or within one year of separation 
from service, or that they are otherwise causally or 
etiologically related to service.  The Board finds that with 
respect to the evidence presented, greater weight is to be 
accorded to the findings of the June 2002 VA examination 
report, the September 2005 VA addendum opinion, the veteran's 
service medical records and his 
post-service medical records.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.


ORDER

Service connection for a cervical spine disorder, including 
degenerative disc disease, is denied.

Service connection for a lumbar spine disorder, including 
degenerative disc disease, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


